DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shizukuishi (U.S. Pub #2017/0373042).
With respect to claim 1, Shizukuishi teaches a semiconductor wafer manufacturing method, comprising: 
preparing a semiconductor wafer having a first semiconductor region (Fig. 15a, 29 and Paragraph 80) of a first conductivity type (i.e. p-type), the first semiconductor region including a first main surface and a second main surface facing each other; 
providing a second semiconductor region (Fig. 2b, 7; Paragraph 79-80) of a second conductivity type (i.e. n-type) on the first main surface side of the first semiconductor region, the second semiconductor region forming an energy ray 
providing a third semiconductor region (Fig. 15e, 33 and Paragraph 81) of the first conductivity type on the second main surface side of the first semiconductor region, the third semiconductor region having a higher impurity concentration than the first semiconductor region Paragraph 81, p+ impurity concentration); 
forming a side surface in a chip portion by providing a through-slit (Fig. 15b, 85) penetrating through the semiconductor wafer in a thickness direction along a second virtual cutting line of a first virtual cutting line and the second virtual cutting line (Fig. 15e, dicing line, Paragraph 100), 
the side surface to which the first semiconductor region is exposed, the chip portion including the energy ray sensitive region, the first virtual cutting line and the second virtual cutting line defining the chip portion as viewed from a direction perpendicular to the first main surface (e.g. Fig. 1c), 
a shortest distance from the second virtual cutting line to an edge of the second semiconductor region being smaller than a shortest distance from the first virtual cutting line to the edge of the second semiconductor region (Fig. 1c, the energy ray sensitive region 7 are closer to one cutting line and edge of chip than to another cutting line/edge); and 
providing a fourth semiconductor region (Fig. 2b, 43; Fig. 15c) of the first conductivity type (Paragraph 81, p-type) on the side surfaceACTIVE. 122103442.01ATTORNEY DOCKET NO.: 046884-6935-00-US-598799Application No.: New Page 5side by adding impurities to the side surface.
claim 2, Shizukuishi teaches that the through-slit is provided by dry etching (Paragraph 97).
With respect to claim 4, Shizukuishi teaches that the third semiconductor region (Fig. 2b, 33) is provided such that a length of the third semiconductor region in a thickness direction of the third semiconductor region is smaller than a length of the second semiconductor region (Fig. 2b, 7) in a thickness direction of the second semiconductor region.
With respect to claim 5, Shizukuishi teaches preparing a semiconductor wafer manufactured by the manufacturing method and cutting off the chip portion along the first virtual cutting line (Fig. 15e and Paragraph 100).
With respect to claim 6, Shizikuishi teaches
a semiconductor wafer having a first main surface and a second main surface facing each other, comprising: 
a chip portion including an energy ray sensitive region (Paragraph 79, opt-electrical conversion region) and defined by a through-slit (Fig. 15b, 85) penetrating in a thickness direction and a virtual cutting line as viewed from a direction perpendicular to the first main surface, wherein the chip portion includes: 
a first semiconductor region (Fig. 15a, 29 and Paragraph 80) of a first conductivity type (i.e. p-type), being located on the first main surface side; 
a second semiconductor region (Fig. 2b, 7; Paragraph 79-80) of a second conductivity type (i.e. n-type), being located on the first main surface side and 
a third semiconductor region (Fig. 15e, 33 and Paragraph 81) of the first conductivity type, being located on the second main surface side, and having a higher impurity concentration than the first semiconductor region (Paragraph 81, p+ impurity concentration); and 
a fourth semiconductor region (Fig. 2b, 43; Fig. 15c) of the first conductivity type, being located on a side surface side connected to the first main surface and the second main surface, and having a higher impurity concentration than the first semiconductor region (Paragraph 81, p-type), and 
wherein a shortest distance from the side surface of the chip portion to an edge of the second semiconductor region is smaller than a shortest distance from the virtual cutting line toACTIVE. 122103442.01ATTORNEY DOCKET NO.: 046884-6935-00-US-598799 Application No.: NewPage 7the edge of the second semiconductor region (Fig. 1c, the energy ray sensitive region 7 are closer to one cutting line and edge of chip than to another cutting line/edge).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826